DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 7/27/2022 (“July Resp.”). In the July Resp., claims 1-64 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments and corresponding arguments submitted in the July Resp.

Allowable Subject Matter
Claims 1-64 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The examiner’s statement of reasons for allowance presented in the non-final Office Action mailed 1/19/2021, page 14, remains the same since those features indicated as allowable in at least claims 11 and 43 have been amended into respective parent claims 1 and 33.
Additionally, independent claims 20 and 52 have been amended to recite features that are not taught or suggested in the prior art of record, either alone or when combined. Claim 20 is directed to a method with steps that are virtually identical to functions performed by the apparatus recited in claim 52. As a result, claim 20 is representative. None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations as they are recited. While Jung (U.S. 2018/0279380) in view of Qian (U.S. 2020/0128587) were previously combined to make obvious previously presented claims 20 and 52, neither reference (nor any other cited references of record) teaches or suggests that “configuration indicates a one-to-many mapping or a many-to-one mapping between the one or more random access resources and the one or more SSBs based at least in part on one or more channel conditions of the one or more random access resources, one or more channel conditions of the one or more SSBs, or a combination thereof.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
While an updated search was performed, no additional prior art was found that is not cumulative of the prior art already cited and made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413